        Case 4:17-cr-00313-BSM Document 912 Filed 07/01/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                          Case No. 4:17-CR-00313-19 BSM

RONALD A. RAMM                                                              DEFENDANT

                                         ORDER

       Ronald Ramm’s pro se motion for compassionate release [Doc. No. 900] is denied

because he has not shown that he exhausted his administrative remedies. See United States

v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14, 2020) (no

jurisdiction when defendant fails to exhaust administrative remedies). To the extent that the

motion seeks placement in home confinement rather than compassionate release, it is denied

because placement decisions are made by the Bureau of Prisons and are not reviewable. See

United States v. Gray, Case No. 4:12-CR-54-FL-1, 2020 WL 1943476 at *3 (E.D.N.C. April

22, 2020). The motion for status update [Doc. No. 911] is denied as moot.

       IT IS SO ORDERED this 1st day of July, 2020.


                                                    UNITED STATES DISTRICT JUDGE
